J-A24029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEFFONE SPANN                             :
                                               :
                       Appellant               :   No. 844 EDA 2021

       Appeal from the Judgment of Sentence Entered December 18, 2014
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0011532-2013


BEFORE:      LAZARUS, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                            FILED DECEMBER 16, 2021

        Appellant, Steffone Spann, appeals from the December 18, 2014

Judgment of Sentence entered in the Philadelphia County Court of Common

Pleas following his conviction after a bench trial of Attempted Murder,

Aggravated Assault, Simple Assault, Recklessly Endangering Another Person,

and various firearms offenses.1 He challenges the admission of alleged

hearsay testimony. After careful review, we affirm.

        We glean the following factual and procedural history from the certified

record. In the early morning hours of July 28, 2013, Rodney Wroten was

sitting in his van on the 5700 block of Baltimore Avenue in Philadelphia.

Appellant, whom Wroten did not know, approached and asked him “where the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S. §§ 901(a), 2502(a), 2702(a), 2701(a), 2705, 6106(a)(1),
2707.1(a), 6108, and 907(a), respectively.
J-A24029-21



shit at?” N.T. Trial, 9/18/14, at 15. While Wroten did not recognize Appellant,

he had heard from other people that someone named “Steffone,” who lived

on Cecil Street, suspected him of stealing and was “looking for” him. Id. at

16-18. After a brief argument, Appellant began to walk away but turned and

fired three shots through the windshield, striking Wroten in his arm, shoulder,

and back. Appellant fled the scene. A bystander called 911, and police officers

transported Wroten to the hospital.

      At the hospital, Officer Bernadette Sorrell of the Philadelphia Police

Department interviewed Wroten. Wroten told Officer Sorrell that his shooter

“lived on Cecil Street and his first name was Steffone.” N.T. 110. Officer

Sorrell, in turn, passed this information onto Detective Darryl Pearson. Based

on his communication with Officer Sorrell, Detective Pearson included

Appellant’s photo in a photo array. Wroten identified Appellant as his attacker

from the array.

      The Commonwealth charged Appellant with the above crimes. On

September 18, 2014, Appellant waived his right to a jury trial, and a bench

trial commenced. The trial court heard testimony from Wroten, Officer Sorrell,

and Detective Pearson.

      While on the witness stand, Wroten positively identified Appellant as the

man who attacked him and further testified that he did not know Appellant at

the time of the attack or have any prior history with him. Id. at 14, 17-18.

      Wroten then began to explain why he initially suspected that Appellant

was his attacker, by describing what “somebody had told” him, at which point

                                      -2-
J-A24029-21



Appellant lodged a hearsay objection. Id. at 15. The Commonwealth argued

that it was “not offering this statement for the truth[,]” but to “see why it is

that [Wroten] told the police who it is he thought this person was.” Id. at 15-

16. The court summarily overruled the objection and Wroten proceeded to

testify that he had heard from other people that someone named “Steffone,”

who lived on Cecil Street, suspected him of stealing and was “looking for” him.

Id. at 16-17. Wroten further testified that he did not initially recognize the

man who attacked him, but he “put together who this must be.” Id. at 17-18.

Finally, Wroten testified that he identified Appellant in Detective Pearson’s

photo array. Id. at 29-30. The court admitted the photo array into evidence

with no objection. Id. at 29.

      Officer Sorrell testified that Wroten told her “that [his attacker] lived on

Cecil Street and his first name was Steffone.” Id. at 110. Detective Pearson

testified that he was “made awa[re] of a potential suspect” during his

conversation with Officer Sorrell. Id. at 126. When the Commonwealth asked

how he came to develop Appellant as a suspect, Appellant objected, saying

“it’s going to be hearsay[.]” Id. at 127. The trial court overruled the objection

and, in response, Detective Pearson stated that he “received information from

Officer Sorrell of the first name of [Appellant and his] street address[.]” Id.

at 127. Detective Pearson did not further describe the context in which he

received the information.

      At the conclusion of the one-day trial, the court found Appellant guilty

of the above offenses. Appellant appealed from the Judgment of Sentence and

                                      -3-
J-A24029-21



filed a Pa.R.A.P. 1925(b) Statement to which the trial court responded. On

July 25, 2016, this Court affirmed after finding that Appellant waived all

arguments by filing an impermissibly vague Pa.R.A.P. 1925(b) statement.

Commonwealth v. Spann, 154 A.3d 868 (Pa. Super. filed July 25, 2016)

(non-precedential decision).

      Following post-conviction relief proceedings, the court reinstated

Appellant’s direct appeal rights nunc pro tunc, and this timely appeal followed.

Both Appellant and the trial court complied with Rule 1925.

      Appellant presents the following issues on appeal:

      1. Did the trial court err and cause irreparable harm to Appellant
         by allowing [Wroten] to testify regarding inadmissible hearsay
         that related to Appellant’s identification, Appellant’s alleged
         motive, Appellant’s address, and so on?

      2. Did the trial court err and cause irreparable harm to Appellant
         by allowing Detective Darryl Pearson to testify regarding
         inadmissible hearsay that related to Appellant’s identification?

Appellant’s Br. at 4.

      Both issues challenge the admission of certain testimony. The

admissibility of evidence lies within the sound discretion of the trial court,

which balances the probative value of each piece of evidence against the

dangers of unfair prejudice. Commonwealth v. Estepp, 17 A.3d 939, 945

(Pa. Super. 2011). This Court reviews challenged evidentiary rulings for an

abuse of discretion. Commonwealth v. Montalvo, 986 A.2d 84, 94 (Pa.

2009). To be reversible under this standard, “an evidentiary ruling must not

only be erroneous, but also harmful or prejudicial to the complaining party.”



                                     -4-
J-A24029-21



Commonwealth v. Lively, 231 A.3d 1003, 1008 (Pa. Super. 2020) (citation

omitted).

      The Admissibility of Wroten’s Testimony

      Appellant avers that Wroten’s testimony—that others told Wroten that

someone named “Steffone” was “looking for him” because Steffone thought

that Wroten had stolen from him—was inadmissible hearsay. Appellant’s Br.

at 8. We disagree.

      Hearsay is an out of court statement offered for the truth of the matter

asserted and is inadmissible unless it falls within an exception to the hearsay

rule. Commonwealth v. Manivannan, 186 A.3d 472, 480 (Pa. Super.

2018); Pa.R.E. 801(c).   However, it is well established that when a party

introduces an out-of-court statement not for its truth but to explain the

witness’s course of conduct, the statement is not hearsay. Commonwealth

v. Rega, 933 A.2d 997, 1017 (Pa. 2007); Commonwealth v. Johnson, 42

A.3d 1017, 1035 (Pa. 2012).

      We are nonetheless cognizant that, even when they are ostensibly not

offered for their truth, statements that “contain[] specific assertions of

criminal conduct by the named accused” may warrant exclusion if they are

“likely understood by the jury as providing proof as to necessary elements of

the crime[.]” Commonwealth v. Palsa, 555 A.2d 808, 811 (Pa. 1989).

When, however, the evidence is presented at a bench trial, we presume that

the trial court “know[s] the law, ignore[s] prejudicial statements, and

disregard[s] inadmissible evidence,” and so will only consider evidence for its

                                     -5-
J-A24029-21



proper purpose. Commonwealth v. McFadden, 156 A.3d 299, 309 (Pa.

Super. 2017) (citation omitted).

      In its Rule 1925(a) Opinion, the trial court cogently explained that

Wroten’s testimony was not hearsay because the Commonwealth was not

attempting to prove that Appellant had been looking for Wroten, that

Appellant thought that Wroten stole from Appellant, or that Appellant lived at

a particular address. Rather, the court explained that it admitted the

testimony to establish the course of the investigation, i.e. that the police

investigated Appellant as the shooter because Wroten told Officer Sorrell that

someone named Steffone who lived on Cecil Street thought that Wroten stole

from him and Steffone was looking for him. The court opined:

      The statements were not offered for the truth of the matter
      asserted within the statements (i.e., to prove that Appellant had
      been looking for Wroten, that Appellant lived on Cecil Street, or
      that Appellant had accused Wroten of stealing from him). Rather
      the statements were solely admitted to establish the officers’
      course of conduct. Pennsylvania law expressly sanctions the
      admission of extrajudicial statements for such a narrow purpose.
      See Rega, 933 A.2d at 1017. Thus, the statements are neither
      hearsay nor inadmissible on hearsay grounds, and the trial court
      did not err in admitting them. See Commonwealth v.
      Levanduski, 907 A.2d 3, 18 (Pa. Super. 2006) [ ] (“When an
      extrajudicial statement is offered for a purpose other than proving
      the truth of its contents, it is not hearsay and [it] is not excludable
      under the hearsay rule”) [citation omitted]).

Tr. Ct. Op., 5/10/21, at 5-6 (some internal citations omitted; brackets

omitted). We agree that the Commonwealth offered Wroten’s statements

solely to explain the officers’ course of conduct. As such, the statements were

not hearsay, and the trial court did not err in admitting them.


                                       -6-
J-A24029-21



      Appellant argues that, “because the hearsay [included] Appellant’s

name and address and gave a motive for Appellant to shoot” Wroten, it was

“effectively . . . impossible for the trial court to compartmentalize[.]”

Appellant’s Br. at 14. As a result, he argues, “[t]he harmful effect and extent

of this hearsay evidence overcomes the presumption that a judge in a bench

trial can overlook inadmissible evidence[.]” Id. at 14-15. We disagree.

      Initially, because the statements were not hearsay, the court was under

no obligation to ignore them entirely. Moreover, there is no indication that the

trial court, as fact-finder, improperly considered the statements for their truth.

In fact, in its 1925(a) Opinion, the court specifically noted that it did not

consider the disputed statements “as substantive evidence of Appellant’s

guilt[,]” and that “it based its verdict entirely upon [Wroten’s] testimony

positively identifying Appellant as the person who shot him.” Tr. Ct. Op.,

5/10/21, at 6 (quoting Tr. Ct. Op. 7/14/15 at 7, 8). As such, the court opined,

“Appellant cannot show that admitting the contested statements prejudiced

him.” Id. at 6.

      In light of these specific disclaimers by the trial court, we have no reason

to conclude that the court improperly considered the statements as proof of

any elements of the underlying crime. Appellant has failed to rebut the

presumption that the trial court, sitting as fact-finder, only considered the

evidence for its proper purpose. We, thus, agree with the trial court that

Appellant has failed to demonstrate that its decision to admit the statements

prejudiced him. Accordingly, Appellant’s first issue garners no relief.

                                      -7-
J-A24029-21



      The Admissibility of Detective Pearson’s Testimony

      Appellant also challenges the      admission of Detective Pearson’s

testimony. As stated above, Detective Pearson testified that he “received

information from Officer Sorrell of the first name of [Appellant] and street

address – or rather the street that he lived on,” and that based on this

information, he developed Appellant as a suspect and decided to include his

photo in the array that he showed to Wroten. N.T. Trial, at 127.

      Appellant argues that the trial court erred “by allowing hearsay evidence

relating to the identification of Appellant to Detective Pearson by unnamed

persons other than Complainant.” Appellant’s Br. at 15. We disagree that this

evidence constituted hearsay.

      As stated above, it is well established that when a party introduces an

out-of-court statement not for its truth but to explain the witness’s course of

conduct, the statement is not hearsay. Rega, 933 A.2d at 1017. As our

Supreme Court has explained,

      if the [out-of court] statement is intended to be used for some
      purpose other than establishing its truth—i.e., to show the effect
      that the statement had on the listener (say, for instance, the
      utterance caused the police officer to create a photo array using
      only people with green eyes)—then it would not be hearsay and,
      consequently, would be admissible for that non-truth purpose,
      subject to any other applicable evidentiary rules.

Commonwealth v. Fitzpatrick, 255 A.3d 452, 458 (Pa. 2021).

      Like the non-hearsay example highlighted in Fitzpatrick, supra,

Detective Pearson described what he learned from Officer Sorrell solely to

explain why he developed Appellant as a suspect and included him in the photo

                                     -8-
J-A24029-21



array. The Commonwealth did not offer this portion of Detective Pearson’s

testimony to prove that Appellant was, in fact, the shooter; rather, it offered

the statement to explain the course of the investigation.         Accordingly,

Detective Pearson’s testimony was not hearsay, and, thus, the trial court

properly exercised its discretion in admitting the testimony.2 Accordingly,

Appellant’s second issue fails.

       As neither Wroten nor Officer Pearson’s statements constitute hearsay,

the trial court properly exercised its discretion in admitting the challenged

testimony. We, thus, discern no abuse of discretion.

       Judgment of Sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2021




____________________________________________


2 In her Rule 1925(a) Opinion, Judge Lane opined that the challenged portion
of Detective Pearson’s testimony was admissible hearsay pursuant to the
hearsay exception for prior statements of identification by declarant
witnesses. Trial Ct. Op., at 7 (citing Pa.R.E. 803.1(2)). We conclude that
Detective Pearson’s statement was admissible as course of investigation
evidence. Thus, we affirm on other grounds. See Commonwealth v. Miller,
787 A.2d 1036, 1038 (Pa. Super. 2001) (reiterating the general rule that “if a
trial court's decision is correct, we may affirm on any ground.”).

                                           -9-